IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 OBIMAK ENTERPRISE,                           :   No. 302 EAL 2019
                                              :
                     Petitioner               :
                                              :   Petition for Allowance of Appeal
                                              :   from the Order of the
              v.                              :   Commonwealth Court
                                              :
                                              :
 DEPARTMENT OF HEALTH,                        :
                                              :
                     Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 7th day of January, 2020, the Petition for Allowance of Appeal and

the Application for Preliminary Injunction (Emergency Relief) are DENIED.